Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum Inc., (formerly Huron Ventures, Inc.) a
Delaware corporation with its principal executive offices in Fort Worth, Texas
(the “Company”), and Michael J. Ricketts, an individual currently residing in
Tarrant County, Texas (“Employee”), effective as of the 1st day of January, 2006
(the “Amendment Effective Date”).  Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the below described Agreement.

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated May 28th, 2004, but effective June 1, 2004 (the “Agreement”); and

 

WHEREAS, the Company and Employee now desire to amend, alter, modify and change
the terms and provisions of the Agreement, as follows.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Company and Employee do hereby
agree to amend, alter, modify and change the Agreement, as of the Amendment
Effective Date as follows:

 

1.                                      Section 4. (a) and Section 4.
(b) Compensation. shall be deleted in their entirety and the following
substituted in place and in lieu thereof:

 

4.             Compensation.

 

(a)           The Company shall pay Employee for his services, a base salary, on
an annualized basis, of $115,000 per annum for the period from the Effective
Date through June 30, 2005 and $123,050 for the period from July 1, 2005 through
December 31, 2005 and $150,000 for the remainder of the Term, which salary shall
be payable by the Company in substantially equal installments on the Company’s
normal payroll dates.  All applicable taxes on the base salary will be withheld
in accordance with applicable federal, state and local taxation guidelines.

 

(b)           In addition to the base salary described in paragraph 4(a) above,
Employee shall be eligible for consideration for an annual bonus of up to 100%
of his annualized salary then in effect at the sole discretion of the Board.

 

Except as specifically amended, altered, modified and changed hereby, the
Agreement remains in full force and effect as originally written.

 

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
above written.

 

 

THE COMPANY:

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ Michael J. Ricketts

 

 

 

Michael J. Ricketts

 

 

 

--------------------------------------------------------------------------------